Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 02/01/2021
Claims 1, 9 and 16 have been amended
Claims 1, 2, 4-10, 12-17 and 19 are presented for examination
This action is Final


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2013/0126527).
1, 2, 5: Chiu discloses a drinking straw, comprising:

a straw 100 comprising:



a lower portion 120; 

wherein an upper end of the lower portion is directly attached to a lower end of the upper portion ([0023] also fig. 2-4A);

an upper portion having a first material of a first durometer and a lower portion having a second material of a second durometer different from the first, wherein the first durometer is greater than the second durometer ([0022-0023]).

6: Chiu teaches the drinking straw of claim 1, wherein the upper portion is comprised substantially of the first material which has a higher durometer than the second material, which comprises all of the lower portion [0022-0024]. 

7: Chiu teaches the drinking straw of claim 1, wherein the upper portion includes the first material on an upper end, which is away from the lower end that is attached to the upper end of the lower portion; 
the upper portion upper end comprised of the first material, and the upper portion lower end and the lower portion comprised of the second material ([0022-0024] see fig. below).


    PNG
    media_image1.png
    771
    590
    media_image1.png
    Greyscale

9, 10, 12, 13 16: Chiu discloses a drinking assembly, comprising: a container 200 for holding a fluid: 
a lid 120 sealingly attached to the container to contain the fluid therein; and
a straw 100 being disposed in the lid, the straw having an upper portion 110-130 comprised of a first material having a first durometer; and a lower portion 120 comprised of a second material having a second durometer ([0021-0023] also fig. 3A,B).

wherein the upper portion 110-130 includes the first material on an upper end positioned as a middle band 130 around a circumference of the straw upper portion to protect from the bite of a user and a lower portion 120 directly attached to the upper portion (fig. 3A,B).

14, 15, 16: Chiu discloses the drinking straw assembly of claim 9, wherein the straw upper portion is comprised substantially of the first material which has a higher durometer than the second material, which comprises all of the straw lower portion ([0021-0023] also fig.2). 

17: Chiu teaches the drinking straw of claim 1, wherein the upper portion includes the first material on an upper end, which is away from the lower end that is attached to the upper end of the lower portion; 
the upper portion upper end comprised of the first material, and the upper portion lower end and the lower portion comprised of the second material ([0022-0024] see fig. below).


    PNG
    media_image1.png
    771
    590
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2013/0126527) in view of Ito (US 2007/0272645).

8, 19: Chiu discloses the use of an injection molded straw but fails to teach the use a of compression mold manufacture. Manufacturing the straw of Chiu via compression mold would be obvious to one having ordinary skill in the art. Ito [0044] represents evidence that such a process would yield a similar result.

Response to Arguments
Based on the preferred drawing, figure 37, of the claimed invention, Applicant is urged to clearly point out a connection of the upper and lower portions of straw. This could include the seamless transition from one end to the next as shown in figure 36. Having the straw portions and band portion visible and accessible to the user and distinguishing the band from the straw itself (i.e. material, connection or placement to the straw etc.). These suggestions are believed to further define the invention as well as advance prosecution. The previous 112 rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735